Per Curiam:

We think that the amendment in question (section 452 of the Code of Civil Procedure) was intended to enable a person who is not a party to an action, but who had an interest in the subject thereof at the time of the filing of the lis pendens, to come in if he elects to do so. Otherwise the Legislature would have referred to a person claiming an interest at any time prior to the judgment in the cause. As to persons having an interest at the time of the fifing of the lis pendens the right is absolute under the amendment. But the court may in a proper case allow parties to come in who acquire their interests subsequently to the fifing of the lis pendens. As to that, however, we do not think that the right is absolute under the amendment, but depends upon the sound discretion of the court.
In this case we think the discretion excluding the party was properly exercised.
The order should be affirmed, with ten dollars costs and disbursements.
Present — Davis, P. J., Beady and Baeeett, JJ.
Order affirmed, with ten dollars costs, besides disbursements.